Citation Nr: 1441539	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2007.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  The case was remanded by the Board in May 2011 for additional VA treatment records, Social Security Administration (SSA) records, and a current VA evaluation of the Veteran's PTSD.  Additional VA treatment reports, SSA records, and a June 2011 VA examination report were subsequently added to the record.

Because VA has obtained additional treatment records, SSA records, and a VA examination report, there has been substantial compliance with the May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge (VLJ) in February 2011, and a transcript of the hearing is of record.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  The evidence of record does not show that PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with reduced reliability and productivity prior to July 30, 2008.

2.  The evidence of record shows that PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with reduced reliability and productivity beginning July 30, 2008; the evidence does not show functional impairment comparable to total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD prior to July 30, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation of 70 percent for PTSD, but no higher, are met beginning July 30, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2007, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in March 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the May 2009 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The October 2007 letter informed the Veteran of what evidence and information she was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A pertinent VA evaluation of the Veteran's service-connected PTSD was obtained in June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it provides the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of her claim, including at her February 2011 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned VLJ asked questions at the February 2011 hearing to ascertain the severity of the service-connected PTSD; and the case was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).





Analysis of the Claim

The Veteran seeks an initial rating in excess of 50 percent for service-connected PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Service connection for PTSD was originally granted by rating decision in March 2008, and a 50 percent evaluation was assigned effective October 4, 2007, the day following service discharge.  The Veteran timely appealed the assigned rating.  

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

The Veteran complained on VA psychiatric evaluation in November 2007 of nightmares, anger, and insomnia.  On mental status evaluation, the Veteran's mood was generally anxious; her affect was appropriate; there was no loosening of associations; her memory was grossly intact; she was oriented with no hallucinations, delusions, suicidal or homicidal ideation; and her insight and judgment were adequate.  Chronic PTSD was diagnosed.  The GAF score was 53.  The Veteran's symptoms were considered mild to moderate.  The examiner concluded that the Veteran's PTSD symptoms did not preclude employment.

VA treatment reports for July 30, 2008 note suicidal ideation.  When seen in August 2008, the Veteran reported anger, anxiety, and lack of motivation for leaving home; she had not had recent thoughts of suicide.  The GAF score was 45.  

The Veteran complained on VA psychiatric evaluation in September 2008 that she was having more suicidal ideation and that the severity of her PTSD had probably gotten worse since the last VA evaluation.  She was having nightmares 2-3 times a week and was constantly thinking about Iraq.  She also reported being startled by loud noises, being hypervigilant, and having anger problems.  She had not worked since service discharge.  On mental status evaluation, her eye contact was limited, she displayed considerable dysphoria, her mood was depressed, and she had suicidal ideation but no intent.  She was fully oriented, her thought processes and associations were logical, her memory was grossly intact, her insight and judgment were adequate, and she did not have any hallucinations or delusions.  Chronic PTSD was diagnosed, and her GAF score was 48.  Her symptoms were considered moderate to severe.  According to the examiner, the evidence does not show that the Veteran's PTSD symptoms precluded employment or activities of daily living.

The Veteran quit her job in September 2009 as a cashier.  She reported good progress in October 2009.  A GAF score of 60 was reported in November 2009.

The Veteran was hospitalized at a VA facility for five days in January 2010 due to a prescription medicine drug overdose.  Her GAF was 40 on admission and 55 on discharge.  She noted in February 2010 the development of positive self-regard and appreciation of her life situation.  A GAF score of 60 was noted in February 2010.  She was stable, alert, and oriented in March 2010, with no suicidal or homicidal ideation.

According to a March 2010 statement from the Veteran's significant other, who had lived with the Veteran since March 2010, the Veteran's PTSD was pretty severe, as she had recently had a suicidal overdose and was having problems with flashbacks.

VA treatment reports beginning August 2010 reveal that the Veteran reported in September 2010 that she was currently doing well, with good concentration and no thoughts of suicide.  She was also sleeping well.  The diagnoses were PTSD and alcohol dependence.  Her GAF score was 45.  

According to a December 2010 Arkansas Disability Determination for SSA, the Veteran's diagnoses were PTSD; depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  Her GAF score was 50.  SSA denied disability benefits in December 2010 for the Veteran's psychiatric disabilities.

It was reported in February 2011 that the Veteran had attended a 12 week Individual Cognitive Processing Therapy with the VA PTSD clinical team.  She still had problems with nightmares, insomnia, poor concentration, irritability, isolation, depression, and anxiety.  There had been no recent suicidal ideation.

The Veteran testified at her February 2011 video conference hearing that her condition had gotten worse since her last evaluation and that she was receiving weekly outpatient treatment.

VA treatment records for February 2011 reveal that the Veteran was working part-time.  When seen in March 2011, she was having problems with her finances, anger, and depression.  Her medication was helpful.  It was noted that she was doing well with decreased PTSD symptoms and minimal depressive symptoms.  PTSD was diagnosed, and the GAF score was 45.  

The Veteran complained on VA examination in June 2011 of intrusive thoughts, nightmares almost every night, insomnia, irritability, being easily startled, hypervigilance, and being fairly isolated.  She lived with her partner in a trailer and did not go shopping much because of discomfort in crowds.  On mental status evaluation, she was adequately groomed, alert, and oriented.  Her speech was normal, her thoughts were logical, her concentration and memory were intact, her insight and judgment were intact, and there were no hallucinations or delusions.  She had thoughts of suicide nearly every day.  Chronic PTSD was diagnosed; her GAF score was 45.  The examiner noted that the Veteran's PTSD symptoms were relatively severe with significant social discomfort being her most prominent symptom.  Her PTSD symptomatology had affected her social and occupational functioning but did not preclude all types of employment.

VA treatment records for July 2011 reveal that the Veteran complained of financial problems, difficulty with her job, and increased depression.  PTSD symptoms in September 2011 included a moderate amount of nightmares of her service stressors, feeling very upset quite a bit when something reminded her of the stressful experience from the past, moderate loss of interest in activities that she used to enjoy, extreme trouble falling or staying asleep, moderate difficulty concentrating, and being on guard quite a bit.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Based on the relevant evidence, the Veteran's PTSD symptomatology more nearly approximates occupational or social impairment equivalent to what would be caused by the symptoms for an increased rating of 70 percent beginning July 30, 2008.  When examined by VA in November 2007, the Veteran's PTSD symptomatology was considered mild to moderate and her GAF score was 53.  However, she reported suicidal ideation when seen on July 30, 2008; and her symptoms had increased to moderate to severe on VA evaluation in September 2008, with a GAF score of 48.  Most of her subsequent GAF scores were from 45 to 50, which are considered to be serious symptoms.  She was hospitalized in January 2010 after overdosing on prescription medication, and her symptoms were described as relatively severe when examined by VA in June 2011.  Consequently, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent rating beginning July 30, 2008.

The Board must now determine whether there is evidence that the Veteran's functional impairment due to PTSD symptomatology more nearly approximates the occupational or social impairment equivalent to what would be caused by the symptoms for a 100 percent rating under 38 C.F.R. § 4.130 at any time during the appeal period.  The evidence on file shows that the Veteran is oriented without delusions or hallucinations.  Moreover, the Veteran has been able to work, at least part-time, during the appeal period.  Consequently, the manifestations of the Veteran's service-connected PTSD are not productive of functional impairment comparable to the criteria for a 100 percent schedular rating.  In fact, there is no notation in the evidence of psychiatric symptoms of similar severity.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating for her PTSD.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected PTSD are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  In fact, an increased rating was granted above based on the Veteran's PTSD symptomatology and how these symptoms compared with the applicable schedular criteria.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. 
§ 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 
ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to July 30, 2008 is denied.

Entitlement to an initial evaluation of 70 percent for PTSD beginning July 30, 2008 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In light of the Board's grant of a 70 percent rating for PTSD, which means that he now meets the rating criteria for TDIU under 38 C.F.R. § 4.16(a), and the fact that an opinion on the Veteran's employability has not been obtained since September 2011, the issue of entitlement to TDIU is remanded for RO reconsideration.  


Additionally, there is no TDIU opinion on file that takes all of the Veteran's service-connected disabilities, both physical and mental, into consideration; rather, there are separate opinions on her psychiatric disability and on her musculoskeletal disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for any service-connected disability since September 2011, which is the date of the most recent medical evidence of record.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, the AMC/RO should schedule the Veteran for an examination, or examinations if deemed necessary, to determine the effects of her 
service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The claims files, including a copy of this remand, must be made available to the examiner(s) in conjunction with the requested opinion.  Any necessary special studies or tests are to be accomplished.  The examiner(s) must provide an opinion as to the functional effect of the Veteran's service-connected disabilities, considered in combination, that impact her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities or her age.  A complete rationale for all opinions must be provided.  

3.  The Veteran is notified that she must report for the examination and that failure to report may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2013) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


